DETAILED ACTION

Allowable Subject Matter
Claims 1-20 are allowed.
The closet prior art U.S Pub. No. 2018/0032712 A1 to OH et al. discloses electronic device includes a plurality of biometric sensors that each sense pieces of biometric information of different types, respectively, a communication circuit that communicates with an authentication server, a memory that stores a payment application, and a processor electrically connected with the plurality of biometric sensors, the communication circuit, and the memory. The processor is configured to generate pieces of account information respectively corresponding to the plurality of biometric sensors, to make a request for authentication of the biometric information corresponding to the account information to the authentication server using account information, which corresponds to biometric information to be authenticated, from among the pieces of account information, is the payment application is executed, and to receive a response to the request for the authentication from the authentication server (Abstract).
The applicant arguments/ Remarks filed on 04/27/2021 in conjunction with the remarks on pages 6-9 has been reviewed by the examiner in view of the prior art of record and further search, and it is agreed that the prior art of record does not teach the independent claims 1 and 9.
Claims 2-8 and 16-18 are allowed as depending from claim 1.
Claims 10-15 and 19-20 are allowed as depending from claim 9.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKELAW A TESHALE whose telephone number is (571)270-5302.  The examiner can normally be reached on 9 am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


AKELAW TESHALE
Primary Examiner
Art Unit 2653



/AKELAW TESHALE/Primary Examiner, Art Unit 2653